163 S.W.3d 565 (2005)
Dominic ROBBEN, Respondent,
v.
HAMPTON ENVELOPE COMPANY and American Home Assurance Company, Appellants.
No. ED 85127.
Missouri Court of Appeals, Eastern District, Division Four.
May 10, 2005.
Nanci H. Martin, Evans & Dixon, L.L.C., St. Louis, MO, for Appellant.
Gregory D. O'Shea, St. Louis, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J. and LAWRENCE G. CRAHAN, J. and MARY K. HOFF, J.

ORDER
PER CURIAM.
Hampton Envelope Company and American Home Assurance Company (Employer) appeal from the final award of the Labor and Industrial Relations Commission (Commission) reversing the award of the administrative law judge (ALJ) and finding Employer liable for medical expenses, medical care to cure and relieve Claimant from the effects of his injury, and temporary total benefits associated with Claimant's injury.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth reasons for the order affirming the judgment pursuant to Rule 84.16(b).